DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The After Final Amendment filed 12/10/2020 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 10-11, with respect to claim 1 has been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-9, 12-13, 15-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…wherein the steeply inclined portion and the one of the first lug grooves are inclined in the same direction with respect to a tire axial direction; and 
a gently inclined portion extending from the steeply inclined portion to the second main groove and having an angle with respect to the tire circumferential direction larger than that of the steeply inclined portion, wherein a virtual line extending over the gently inclined portion overlaps another one of the first lug grooves adjacent to the one of the first lug grooves communicating with the gently inclined portion in the tire circumferential direction.”

While the use of bent and angled sipes is well known and conventional in the art, the prior art neither teaches nor suggests aligning a bent portion of a sipe with a lug groove as specifically claimed in the current application.
The closest prior art of record, Skurich (US 2016/0121658 A1) discloses a tire tread comprising: a first main groove and a second main groove which extend continuously in a tire circumferential direction (710 as shown in Figure 7); and a first land portion partitioning the first main groove from the second main groove (center land portion as shown in Figure 7), wherein a first lug groove and a first sipe are provided in the first land portion (lateral lug groove and sipe in center land portion of Figure 7), the first lug groove includes one end communicating with the first main groove and another end terminating in the first land portion (the lateral lug groove terminates in the center land portion), the first sipe includes one end communicating with the second main groove and another end communicating with the another end of the first lug groove (the first sipe extends from the lateral lug groove across the land portion to the other main groove), and the first sipe includes: a steeply inclined portion extending from the another end of the first lug groove and having an angle smaller than that of the first lug groove (first half of the sipe is flat while the lateral lug groove is inclined in the tire axial direction); and a gently inclined portion extending from the steeply inclined portion to the second main groove and having an angle larger than that of the steeply inclined portion (second half of the sipe is inclined in the tire axial direction).  However, Skurich does not teach the steeply inclined portion has an angle smaller than the first sipe in the circumferential direction 
Yamaoka (US 2016/0303919 A1) is referenced for teaching a tire having a center land portion (8 in Figure 1) positioned between a first and second main groove (5, 5).  A first lug groove (44 in Figure 5) is provided that is open to the first main grove and terminates in the center land portion and a sipe is provided therein (47) extending from the first lug groove.  Yamaoka teaches the sipe is has an angle less than the first lug groove in tire axial direction (paragraph 0078) so as to improve stability on dry and icy roads while ensuring sufficient circumferential rigidity of the center land portion (paragraphs 0078-0079).  As both Skurich and Yamaoka relate to tire treads for snow and disclose a center land portion having a closed lateral lug groove therein and a sipe extending form the lateral lug groove, the combination of Skurich and Yamaoka suggest provided the steeply inclined portion of the first sipe with an angle less than the first lug groove in tire axial direction so as to improve stability on dry and icy roads while ensuring sufficient circumferential rigidity of the center land portion.
However, while the combination of Skurich and Yamaoka would result in the steeply inclined portion to have and angle smaller than the gently inclined portion in the circumferential direction, neither Skurich nor Yamaoka teaches nor suggests aligning the first lug groove with the gently inclined portion of the sipe on the opposing side of the land portion by a virtual line.  As discloses in the current application, the alignment of the first lug groove and gently inclined portion allows opening and closing of the gently inclined portion of the sipe at the same time of the first lug groove coming into contact with the ground (paragraph 0040 of wherein a virtual line extending over the gently inclined portion overlaps another one of the first lug grooves adjacent to the one of the first lug grooves communicating with the gently inclined portion in the tire circumferential direction”.
Claims 2-3, 5-9, 12-13, 15-16 and 18-19 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/06/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748